DETAILED ACTION
	This Office Action, based on application 16/685,654 filed 15 November 2019, is filed in response to applicant’s amendment and remarks filed 24 January 2022.  Claims 1-4, 7-10, 13-15, 19, and 20 are currently pending and have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, filed 24 January 2022 in response to the Office Action mailed 22 October 2021, have been fully considered below.
Specification Objection
The Office withdraws the previously issued objection in response to applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose “wherein the memory controller is configured to, when a remaining life of the memory device is less than a reference value, output, to the memory device, a chip kill command to stop storing new data in at least only a plane”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
While the Office maintains the claims are met by cited prior art for reasons cited in the rejection of record, the Office is persuaded by applicant’s remarks that cited prior art does not explicitly disclose outputting a chip kill command to a particular plane of a memory device in response to (1) the remaining life of the memory device being less than a threshold and (2) the particular plane storing non-majority data included in the breadth of Claims 1 and 9.  Likewise, the Office is persuaded by applicant’s remarks that cited prior art does not explicitly disclose outputting a chip kill command to a particular memory device of a plurality of memory devices in response to (1) the remaining life of the plurality of memory devices being less than a threshold and (2) the particular memory device storing non-majority data included in the breadth of Claim 14.  The applicant appears to acknowledge that prior art, such as GUHA, teaches stopping the storage of new data into a memory via a chip kill command in response to the memory age/life being expired (e.g. Page 16 of remarks).  While the claims recite the stopping of storage of a plane (Claims 1 and 9) or a memory device (Claim 14) where non-majority data is stored, the Office maintains a chip kill command to a memory (Claims 1 and 9) or a plurality of memories (Claim 14) based on the age of the memory (Claims 1 and 9) or the plurality of memories (Claim 14) would include stopping storage of where non-majority data is stored, thus meeting the broadest reasonable 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7-10, 13-15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOTANI et al (US PGPub 2003/0093612) in further view of THORP et al (US PGPub 2008/0184065), PARK (US PGPub 2012/0163081), and GUHA et al (US PGPub 2017/0220268).

With respect to Claim 1, OOTANI discloses a storage device comprising: 
a memory device (Fig 1, Flash Memory Module 2 with Control Circuit 3) including: 
a plurality of planes (Fig 2, Memory Block 14 may comprise multiple blocks {‘planes’} including a 64k x 3 configuration) each storing Read Only Memory (ROM) data (Fig 8, Flash ROM Data 19); and 
a memory controller (Fig 1, Control Circuit 3) configured to output, to the memory device (Fig 2, Address/Data/Control Signal Input Circuit 15 of Flash Memory Module 2), a ROM data output command to read the ROM data respectively stored in the plurality of planes according to an operation state of the memory device (¶ [0092] – the flash memory control circuit may set the pulse signal RDMODE {‘ROM data output command’} after the transition from busy to ready state, so that memory contents may be read).
OOTANI may not explicitly disclose wherein the memory device is configured to:  determine a majority of ROM data which are the same among the ROM data read from the plurality of planes in response to the ROM data output command, and replace a non-majority ROM data, which is different from the majority of ROM data among the ROM data, with any one of the majority of ROM data, and wherein the memory controller is configured to, when a remaining life of the memory device is less than a reference value, output, to the memory device, a chip kill command to stop storing new data in at least one plane where the non-majority ROM data is read among the plurality of planes.
However, THORP discloses wherein the memory device is configured to:  determine a majority of ROM data which are the same among the ROM data read from the plurality of planes in response to the ROM data output command (Abstract – configuration arrays may be programmed with identical configuration information; ¶[0020] – in response to a control signal, information may be read from three or more arrays and if the information from each of the redundant configuration arrays is identical, the information is determined as correct; if there is an inconsistency, then majority voting logic may be deployed to select a value based on majority vote).
OOTANI and THORP are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of OOTANI and THORP before him or her, to modify the flash memory module of OOTANI to include redundant configuration arrays and majority voting logic as taught by THORP.  A motivation for doing so would have been to improve reliability of stored data (¶[0019]).  Therefore, it would have been obvious to combine OOTANI and THORP to obtain the invention as specified in the instant claims.

However, PARK discloses wherein the ROM data controller (Fig 1, components 120, 130, 140, 150 comprise the ‘ROM data controller’}) is configured to replace a non-majority ROM data, which is different from the majority of ROM data among the ROM data, with any one of the majority of ROM data (¶ [0052-0053] – Input/Output Circuit 150 {‘ROM data controller’} may output replaced data instead of defective data; ROM data stored in ROM block 111a may be stored in the replica block 111b to repair read fails).
OOTANI, THORP, and PARK are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of OOTANI, THORP, and PARK before him or her, to modify the flash memory module of the combination of OOTANI and THORP to include repairing data as taught by PARK.  A motivation for doing so would have been to improve reliability of stored data.  Therefore, it would have been obvious to combine OOTANI, THORP, and PARK to obtain the invention as specified in the instant claims.
The combination of OOTANI, THORP, and PARK may not explicitly disclose wherein the memory controller is configured to, when a remaining life of the memory device is less than a reference value, output, to the memory device, a chip kill command to stop storing new data in at least one plane where the non-majority ROM data is read among the plurality of planes.
(Fig 3B, in response to the device age comparison to a threshold {Step 322}, data may be output to a controller {Step 336; ‘ROM data transmission request’} or be set to prevent block swaps {Step 324, ‘chip kill command’}; outputting a chip kill command to the whole memory device would include outputting the chip kill command to ‘at least one plane where the non-majority ROM data is read among the plurality of planes’ since the whole memory device includes the at least one plane).
OOTANI, THORP, PARK, and GUHA are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of OOTANI, THORP, PARK, and GUHA before him or her, to modify the flash memory module of the combination of OOTANI, THORP, and PARK to include lifetime data as taught by GUHA.  A motivation for doing so would have been to regulate use of flash blocks over a predetermined target device lifetime (¶ [0006]).  Therefore, it would have been obvious to combine OOTANI, THORP, PARK, and GUHA to obtain the invention as specified in the instant claims.

With respect to Claim 9, OOTANI discloses a storage device comprising: 
a memory device (Fig 1, Flash Memory Module 2 with Control Circuit 3) including:  
76a plurality of planes (Fig 2, Memory Block 14 may comprise multiple blocks {‘planes’} including a 64k x 3 configuration); 
a ROM (Fig 1, Flash Memory Module 2) configured to store ROM data (Fig 8, Flash ROM Data 19) including codes for a program operation, a read operation, and an erase operation, respectively, and output the codes (¶ [0038] – flash memory control circuit 3 outputs control signals to control the writing, reading, and erasing of the flash memory module 2);5 and
a ROM data controller configured to control the plurality of planes (Fig 1, Control Circuit 3; ¶ [0009] – control circuitry provides access to the blocks); and 
a memory controller (Fig 1, Control Circuit 3) 10including an operation state determiner (Abstract, RYIBY ready status signal; ¶ [0040] – the flash memory control circuit may detect a busy state through the RYIBY signal) configured to output a ROM data output command to read the ROM data respectively stored in the plurality of planes and the ROM, according to an operation state of the memory device (¶ [0092] – the flash memory control circuit may set the pulse signal RDMODE {‘ROM data output command’} after the transition from busy to ready state, so that memory contents may be read).
OOTANI may not explicitly disclose wherein the ROM data controller is configured to: determine a majority of ROM data which are the same among the ROM data read from the plurality of planes and the ROM in response to the ROM data output command, replace a non-majority ROM data, which is different from the majority of ROM data among the ROM data, with any one of the majority of ROM data, and when a remaining life of the memory device is less than a reference value, output, to the memory device, control not to perform an operation of at least one plane where the non-majority ROM data is read among the plurality of planes.
However, THORP discloses wherein the ROM data controller is configured to:  determine a majority of ROM data which are the same among the ROM data read from the plurality of planes and the ROM in response to the ROM data output command (Abstract – configuration arrays may be programmed with identical configuration information; ¶[0020] – in response to a control signal, information may be read from three or more arrays and if the information from each of the redundant configuration arrays is identical, the information is determined as correct; if there is an inconsistency, then majority voting logic may be deployed to select a value based on majority vote).
OOTANI and THORP are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of OOTANI and THORP before him or her, to modify the flash memory module of OOTANI to include redundant configuration arrays and majority voting logic as taught by THORP.  A motivation for doing so would have been to improve reliability of stored data (¶[0019]).  Therefore, it would have been obvious to combine OOTANI and THORP to obtain the invention as specified in the instant claims.
The combination of OOTANI and THORP may not explicitly disclose wherein the ROM data controller is configured to replace a non-majority ROM data, which is different from the majority of ROM data among the ROM data, with any one of the majority of ROM data, and when a remaining life of the memory device is less than a reference value, output, to the memory device, control not to perform an operation of at least one plane where the non-majority ROM data is read among the plurality of planes.
However, PARK discloses wherein the ROM data controller (Fig 1, components 120, 130, 140, 150 comprise the ‘ROM data controller’}) is configured to replace a non-majority ROM data, which is different from the majority of ROM data among the ROM data, with any one of the majority of ROM data (¶ [0052-0053] – Input/Output Circuit 150 {‘ROM data controller’} may output replaced data instead of defective data; ROM data stored in ROM block 111a may be stored in the replica block 111b to repair read fails).
OOTANI, THORP, and PARK are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of OOTANI, THORP, and PARK before him or her, 
The combination of OOTANI, THORP, and PARK may not explicitly disclose 78when a remaining life of the memory device is less than a reference value, output, to the memory device, control not to perform an operation of at least one plane where the non-majority ROM data is read among the plurality of planes.
 However, GUHA discloses when a remaining life of the memory device is less than a reference value, output, to the memory device, control not to perform an operation of at least one plane where the non-majority ROM data is read among the plurality of planes (Fig 3B, in response to the device age comparison to a threshold {Step 322}, data may be output to a controller {Step 336; ‘ROM data transmission request’} or be set to prevent block swaps {Step 324, ‘chip kill command’}; outputting control to not perform an operation to the whole memory device would include outputting control to not perform an operation to ‘at least one plane where the non-majority ROM data is read among the plurality of planes’ since the whole memory device includes the at least one plane).
OOTANI, THORP, PARK, and GUHA are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of OOTANI, THORP, PARK, and GUHA before him or her, to modify the flash memory module of the combination of OOTANI, THORP, and PARK to include lifetime data as taught by GUHA.  A motivation for doing so would have been to regulate use of flash blocks over a predetermined target device lifetime (¶ [0006]).  Therefore, it would have been obvious to combine OOTANI, THORP, PARK, and GUHA to obtain the invention as specified in the instant claims.

With respect to Claim 14, OOTANI discloses a storage device comprising: 
a plurality of memory devices (Fig 1, Flash Memory Module 2 with Control Circuit 3) each including a memory block configured to store Read Only Memory (ROM) data (Fig 2, Memory Block 14 may comprise multiple blocks  including a 64k x 3 configuration; Fig 8, Flash ROM Data 19) including codes to be decoded to perform a program operation, a read operation, and an erase 15operation, respectively (¶ [0038] – flash memory control circuit 3 outputs control signals to control the writing, reading, and erasing of the flash memory module 2); and 
a memory controller for controlling the plurality of memory devices  (Fig 1, Control Circuit 3) and including: 
20an operation state determiner configured to output a ROM data output command to read the ROM data respectively stored in the plurality of memory devices and a ROM data output request to output the ROM data stored in the buffer memory, based on an operation state of each of the plurality of memory devices (¶ [0092] – the flash memory control circuit may set the pulse signal RDMODE {‘ROM data output command’} after the transition from busy to ready state, so that memory contents may be read).wherein wwher
OOTANI does not appear to explicitly disclose a buffer memory configured to store ROM data initially identical to the ROM data respectively stored in the plurality of memory devices;  20and 78a chip kill controller configured to output a chip kill command or a ROM data transmission request according to whether the ROM data received from the plurality of memory devices, in response to the ROM data output command, and the ROM data received from the buffer 5memory, in response to the ROM data output request, are the same and a remaining life of the plurality of memory devices, wherein the chip kill controller is configured to determine a majority of ROM data, which are the same, among the ROM data received from the plurality of memory devices and the buffer memory, and output the chip kill 
However, THORP discloses a chip kill controller configured to output a ROM data transmission request according to whether the ROM data received from the plurality of memory devices, in response to the ROM data output command, and the ROM data received from the buffer 5memory, in response to the ROM data output request, are the same, wherein the chip kill controller is configured to determine a majority of ROM data, which are the same, among the ROM data received from the plurality of memory devices and the buffer memory (Abstract – configuration arrays may be programmed with identical configuration information; ¶[0020] – in response to a control signal, information may be read from three or more arrays and if the information from each of the redundant configuration arrays is identical, the information is determined as correct; if there is an inconsistency, then majority voting logic may be deployed to select a value based on majority vote).
OOTANI and THORP are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of OOTANI and THORP before him or her, to modify the flash memory module of OOTANI to include redundant configuration arrays and majority voting logic as taught by THORP.  A motivation for doing so would have been to improve reliability of stored data (¶[0019]).  Therefore, it would have been obvious to combine OOTANI and THORP to obtain the invention as specified in the instant claims.
The combination of OOTANI and THORP may not explicitly disclose a buffer memory configured to store ROM data initially identical to the ROM data respectively stored in the plurality of memory devices;  20and 78a chip kill controller configured to output a chip kill command according to a remaining life of the plurality of memory devices, wherein the chip kill controller is configured to output the chip kill 
However, PARK discloses a buffer memory (Fig 1, Register 161) configured to store ROM data initially identical to the ROM data respectively stored in the plurality of memory devices (¶ [0052] – Register 161 may be configured to the ROM data read from the ROM data region).20
OOTANI, THORP, and PARK are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of OOTANI, THORP, and PARK before him or her, to modify the flash memory module of the combination of OOTANI and THORP to include repairing data as taught by PARK.  A motivation for doing so would have been to improve reliability of stored data.  Therefore, it would have been obvious to combine OOTANI, THORP, and PARK to obtain the invention as specified in the instant claims.
The combination of OOTANI, THORP, and PARK may not explicitly disclose 78a chip kill controller configured to output a chip kill command according to a remaining life of the plurality of memory devices, wherein the chip kill controller is configured to output the chip kill command to a memory device that stores a non-majority ROM data which is different from the majority of ROM data and has a remaining life less than a reference value among the plurality of memory devices.
However, GUHA discloses a chip kill controller configured to output a chip kill command according to a remaining life of the plurality of memory devices, wherein the chip kill controller is configured to output the chip kill command to a memory device that stores a non-majority ROM data which is different from the majority of ROM data and has a remaining life less than a reference value among the plurality of memory devices (Fig 3B, in response to the device age comparison to a threshold {Step 322}, data may be output to a controller {Step 336; ‘ROM data transmission request’} or be set to prevent block swaps {Step 324, ‘chip kill command’}; outputting a chip kill command to the whole memory {‘plurality of memory devices’} in response to the remaining life of the whole memory being less than a threshold would include outputting the chip kill command to ‘a memory device that stores a non-majority ROM data which is different from the majority of ROM data’ since the whole memory includes the memory device).
OOTANI, THORP, PARK, and GUHA are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of OOTANI, THORP, PARK, and GUHA before him or her, to modify the flash memory module of the combination of OOTANI, THORP, and PARK to include lifetime data as taught by GUHA.  A motivation for doing so would have been to regulate use of flash blocks over a predetermined target device lifetime (¶ [0006]).  Therefore, it would have been obvious to combine OOTANI, THORP, PARK, and GUHA to obtain the invention as specified in the instant claims.

With respect to Claim 2, the combination of OOTANI, THORP, PARK, and GUHA disclose the storage device of claim 1.  
OOTANI further discloses wherein the memory controller comprises an operation state 15determiner configured to output the ROM data output command to a ROM data controller, when the operation state of the memory device is a ready state (¶ [0092] – the flash memory control circuit may set the pulse signal RDMODE {‘ROM data output command’} after the transition from busy to ready state, so that memory contents may be read).   

With respect to Claim 3, the combination of OOTANI, THORP, PARK, and GUHA disclose the storage device of claim 2.
(¶ [0050-0051] – row selector circuit 120 and column selector circuit provide signals to ‘address’ the cell array 110).  

With respect to Claim 4, the combination of OOTANI, THORP, PARK, and GUHA disclose the storage device of claim 3.  
OOTANI further discloses wherein the address for reading the ROM data is an address of a super block (¶ [0064] – read access is made based on the address in the flash memory module; ¶ [0009] – flash memory control circuitry allows the CPU to read a block in flash memory).

With respect to Claim 107, the combination of OOTANI, THORP, PARK, and GUHA disclose the storage device of claim 1.   
PARK further discloses wherein the memory device further includes: a ROM data controller configured to erase a memory block in which the non-majority ROM data is stored, and control the memory device to program any one of the majority of ROM data in the erased memory block (¶ [0058] – a memory block may include memory cells that may be simultaneously erased at an erase operation; data in a replica block may be used for repairing read fail of the ROM data; memory blocks BLK1-BLKz, at least of one is a ROM and replica block, may be used to store ROM data).  

With respect to Claim 158, the combination of OOTANI, THORP, PARK, and GUHA disclose the storage device of claim 1.  
OOTANI further discloses wherein the memory device further includes a ROM configured to store ROM data including codes for a program operation, a read operation, and an erase operation, (¶ [0038] – flash memory control circuit 3 outputs control signals to control the writing, reading, and erasing of the flash memory module 2).
THORP further discloses wherein the memory device includes a ROM data controller configured to, if the majority of ROM data is not determined, re-determine a majority of ROM data which are the same among ROM data additionally read from the ROM (Abstract – configuration arrays may be programmed with identical configuration information; ¶[0020] – in response to a control signal, information may be read from three or more arrays and if the information from each of the redundant configuration arrays is identical, the information is determined as correct; if there is an inconsistency, then majority voting logic may be deployed to select a value based on majority vote).

With respect to Claim 1510, the combination of OOTANI, THORP, PARK, and GUHA disclose the storage device of claim 9.  
OOTANI further discloses wherein the memory controller outputs the ROM data output command to the ROM data controller and the ROM when the operation state of the memory device is a ready state (¶ [0092] – the flash memory control circuit may set the pulse signal RDMODE {‘ROM data output command’} after the transition from busy to ready state, so that memory contents may be read).  

With respect to Claim 513, the combination of OOTANI, THORP, PARK, and GUHA disclose the storage device of claim 9.  
OOTANI further discloses wherein, when the ROM data stored in the ROM does not belong to the majority of ROM data, the memory controller performs any one of the program operation, the read operation, and the erase operation by reading the ROM data stored in any one of the plurality of planes (¶ [0038] – flash memory control circuit 3 outputs control signals to control the writing, reading, and erasing of the flash memory module 2).  

With respect to Claim 15, the combination of OOTANI, THORP, PARK, and GUHA disclose the storage device of claim 14.  
OOTANI further discloses wherein, when the operation state of each of the plurality of memory devices is a ready state, the 1ooperation state determiner outputs the ROM data output command to the memory devices and the ROM data output request to the buffer memory (¶ [0092] – the flash memory control circuit may set the pulse signal RDMODE {‘ROM data output command’} after the transition from busy to ready state, so that memory contents may be read).  

With respect to Claim 19, the combination of OOTANI, THORP, PARK, and GUHA disclose the storage device of claim 14.
PARK further discloses wherein the chip kill controller 5outputs the ROM data transmission request to the buffer memory such that the ROM data stored in the buffer memory is output to the memory device in which the non-majority ROM data is stored (¶ [0052-0053] – Input/Output Circuit 150 {‘chip kill controller’} may output replaced data {‘ROM data transmission request’} instead of defective data; ROM data stored in ROM block 111a may be stored in the replica block 111b to repair read fails).  

With respect to Claim 20, the combination of OOTANI, THORP, PARK, and GUHA disclose the storage device of claim 19.
PARK further discloses wherein the memory device in 10which the non-majority ROM data is stored performs an operation by decoding codes included in the ROM data received from the buffer memory (¶ [0052-0053] – Input/Output Circuit 150 {‘ROM data controller’} may output replaced data instead of defective data; ROM data stored in ROM block 111a may be stored in the replica block 111b to repair read fails).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure for reciting chip kill commands in response to memory age or memory error.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137